Citation Nr: 1746256	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-37 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Appellant served on active duty in the Army from June 1969 to December 1971, with service in the Republic of Vietnam from April 1970 to March 1971.  The Appellant was discharged in December 1971 under conditions other than honorable.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, stating that no action could be taken on the Appellant's claim for service connection for diabetes mellitus because his character of discharge had been determined by VA to be under other than honorable conditions.

In an October 2006 decision, the United States Court of Appeals for Veterans Claims (the Court) affirmed a June 2005 Board decision that found the Appellant's character of discharge was a bar to his receipt of VA compensation.  The issue before the Board is the narrow question of whether the Appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Appellant had a hearing before a Veterans' Law Judge (VLJ) in April 2011.  A transcript of that proceeding has been associated with the claims file.  During the pendency of the appeal, the VLJ who presided over the April 2011 hearing left the Board.  The Appellant was informed of this fact and offered the opportunity to attend a new hearing; however the Appellant requested to proceed without a new hearing.  See August 24, 2017 correspondence.

The case was remanded by the Board in January 2012, December 2013, and February 2016.  However, for the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board's December 2013 and February 2016 remands directed the AOJ to search the National Personnel Records Center (NPRC) for in-service psychiatric treatment records and any remaining personnel records, including narrative performance evaluation reports or alternative records.  

A January 2014 Deferred Rating Decision indicates that the AOJ obtained the Appellant's complete personnel file from the NPRC, and informed the Appellant of this action in a January 2014 letter.  The personnel file does not appear to contain narrative performance evaluation reports, and the Appellant's representative contends that the absence of these records constitutes a Stegall violation.  See November 2015 and March 2017 briefs; see also Stegall v. West, 11 Vet. App. 268 (1998).

The absence of narrative performance evaluation reports is not evidence that there are missing records, especially in light of the fact that the AOJ reported to have obtained the Appellant's complete personnel file.  See also March 8, 2012 VA Form 21-3101 indicating that the Appellant's entire personnel file had been furnished.  However, reports from the members of the Appellant's chain of command dated around the time of his discharge from service indicate the Appellant required constant counseling concerning the performance of his duties.  See, e.g., December 3, 1971 report from Cpt. D. M.  

Given the assertions by the Appellant's representative regarding the narrative performance evaluation reports, the AOJ should clarify whether the personnel records currently associated with the claims file are complete.  If so, the AOJ should place written confirmation of that clarification in the claims file and notify the Appellant accordingly.  If the AOJ determines that narrative performance evaluations or other records, including written counseling statements, are missing from the claims file, the AOJ should undertake any necessary actions to obtain such records.

With respect to in-service psychiatric treatment records, the record reflects that the Appellant's complete service treatment records have been associated with the claims file.  See April 24, 2012 VA Form 21-3101.  Although a November 18, 1971 service treatment record notes the Appellant was referred to Educational Counseling for tutoring based on his anxiety regarding having failed his General Equivalency Development (GEDs) months ago, service treatment records make no reference to mental health treatment other than what is already of record.  The VA Adjudication Procedures Manual provides that mental health records are stored separately from service treatment records, are not forwarded to the NPRC, and are destroyed after five years.  See M21-1 III.iii.2.A.1.e.

To prevent unnecessary development, the AOJ should contact the Appellant to determine whether he received any mental health treatment during service other than what is documented in his service treatment records, and if so, to undertake any necessary development to obtain such records.  Any negative responses should be associated with the claims file and the Appellant so informed.

The Appellant and his representative contend that the Appellant's misconduct during service was the result of psychiatric disorders at that time, including his currently diagnosed posttraumatic stress disorder (PTSD), and that as a result he should be deemed to have been "insane" when he committed his misconduct.  See November 2005 statement and April 2011 Hearing Transcript, pg. 6.  The Appellant's service treatment records show that he was treated for anxiety and insomnia, and at separation reported frequent trouble sleeping, depression or excessive worry, and nervous trouble.  However, a December 6, 1971 mental status evaluation indicated the Appellant had no significant mental illness, was mentally responsible, and was able to distinguish right from wrong.

A finding of insanity requires competent medical evidence.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  Given the Appellant's assertions regarding his mental status at the time of his in-service offenses and the lack of competent medical evidence on this question, remand for a medical opinion is appropriate.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).

According to the Appellant's personnel records, the misconduct which culminated in his discharge occurred on March 19, 1970; April 8 to April 20, 1970; August 1 and 2, 1970; September 27, 1970; October 8, 1970; January 29, 1971; August 25 to August 29, 1971; and November 19, 1971.  Thus, the pertinent inquiry is whether the Appellant was insane at these times.

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Appellant's personnel records are complete.  If not, obtain the Appellant's complete personnel records from his service with the Army from all appropriate sources, including but not limited to the Appellant's unit and the National Personnel Records Center (NPRC) or the Records Management Center (RMC) as well as any other appropriate repository.  

If the Appellant's personnel records are determined to be complete, place written confirmation in the claims file and notify the Appellant and his representative of that finding.

2.  Request in-service psychiatric treatment records through official sources.  If additional information is needed from the Appellant to request such records, the Appellant should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Appellant should be notified of such.

3.  Upon receipt of the records described above, forward the Appellant's claims file to an appropriate examiner for a medical opinion.  The examiner must indicate that the claims file has been reviewed, to include any newly associated service records.  

The examiner should then answer the following questions:

a.  Was the behavior that led to the Appellant's discharge due to a psychiatric disability?

b.  Was the Appellant insane, under VA regulations, at the time he committed the acts that led to his discharge under other than honorable conditions?

The misconduct which culminated in his discharge occurred on March 19, 1970; April 8 to April 20, 1970; August 1 and 2, 1970; September 27, 1970; October 8, 1970; January 29, 1971; August 25 to August 29, 1971; and November 19, 1971.  

For the purposes of this question, an insane person is who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others.  He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychotic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.

An individual exhibiting such behavior solely as a result of a substance abuse disorder is not considered to be insane.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.

The examiner's attention is invited to the Appellant's service treatment records noting reports of nervousness and anxiety; the December 1971 mental status evaluation indicating no significant mental illness; the December 1971 separation examination noting the Appellant was psychiatrically normal; the December 1971 report of medical history on which the Appellant endorsed frequent trouble sleeping, depression or excessive worry, and nervous trouble, and which the clinician observed "trouble sleeping, depression, and nervousness refers to army situation;" and the February 2002 DD Form 149(JF) on which the Appellant reported that his main problem during service was immaturity (located in a February 29, 2016 personnel record).

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Review the opinion to ensure it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Appellant should be afforded the applicable time period in which to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




